Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 4-10) in the reply filed on 08/09/2021 is acknowledged.  The traversal is on the ground(s) that the overall features of alleged Invention I of claims 1-3 are the same as that of alleged Invention II of claims 4-10. This is not found persuasive because in Group II (claims 4-10), there are still some limitations (for example, in claim 4, line 10, ‘controlling the material temperature at 220-260 C’) that needs to be searched separately.
The requirement is still deemed proper and is therefore made FINAL.  
Claim Objections
Claims 4 and 8-9 are objected to (due to the restriction).  In claim 4, line 1, ‘the fruit and vegetable preservation film’ should be “a fruit and vegetable preservation film”, in claim 8, line 1, ‘the antifogging agent’ should be “an antifogging agent” and in claim 9, line 1, ‘the inorganic oxide powder’ should be “an inorganic oxide powder”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN104151691, English translation provided), further in view of Sadamitsu et al. (US 7,235,203) and Li (CN106243472, English translation provided).
Regarding claim 4, Hu discloses that, a method of preparing a fruit and vegetable preservation film (ABSTRACT), comprising:
(1) uniformly mixing 5-20 wt% of a composite inorganic nanopowder and 68 wt% of a resin as raw materials to form a mixture, and then using a twin-screw extruder to prepare the mixture into a preservation master-batch (p.g. 2, lines 20-24 (Technical solutions));
(3) controlling the material temperature at 220-260 ˚C (p.g. 2, lines 26-30).
However, Hu does not explicitly disclose 80-95 wt% of a resin material in the preservation master-batch. Thus, Hu realizes that the amount of resin material in the preservation master-batch will impact on physical properties of nano-preservative film (see Testing results in Example 2) and is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. 80-95 wt% of a resin material in the preservation master-batch) as a result of routine optimization of the result effective variable of the nano-preservative film in an effort to improve the mechanical toughness and strength of the nano-preservative film.   
However, Hu does not explicitly disclose that introducing the respective formulation of three-layer con-extrusion. In the same field of endeavor, film, Li discloses that, as illustrated in Fig. 1, three layers of the film for preserving fruit and vegetable for co-extruded (p.g. 6-7, Embodiment 4: S1-S2 for the inner layer, D1—D2 for the intermediate layer, and the outer membrane material).   
(2), (4) introducing the respective formulations of each layer of the co-extrusion film into a three-layer co-extruder for uniformly melting and mixing (p.g. 6-7, Embodiment 4: S1-S2 for the inner layer, D1—D2 for the intermediate layer, and the outer membrane material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Li to introduce the respective formulation of three-layer con-extrusion. Doing so would be possible to improve the preservation time, as recognized by Li (p.g. 1, lines 1-19 (Background technique)).
Additionally, Hu does not explicitly disclose that controlling, and cooling and molding the fully reacted and melted mixture by means of a T die into a polypropylene sheet. In the same field of endeavor, porous polypropylene film, Sadamitsu discloses that, extruding a melt of a polypropylene based resin composition frim a T-die (ABSTRACT).
(3) controlling the material temperature at 220-260 ˚C (col. 25, lines 23-31), and cooling and molding the fully reacted and melted mixture by means of a T die into a polypropylene composition sheet having a thickness ranging from 0.04 mm to 4.0 mm, and introducing into step (4) after the molding (col. 25, lines 41-50; col. 26, lines 15-19 (sheet thickness)); and
(4) performing longitudinal stretching and horizontal stretching in a stretcher, reaching a draw ratio of 4-10 times, to prepare a three-later co-extrusion fruit and vegetable preservation film having a thickness ranging from 0.02 mm to 2.0 mm (col. 26, lines 21-32; col. 29, lines 1-9; Table 1, film thickness from 43 micron to 68 micron)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu and Li to incorporate the teachings of Sadamitsu to introduce the respective formulation of three-layer con-extrusion by a means of a T die into a polypropylene composition sheet. Doing so would be possible to impart a laminated film having high air-permeability, as recognized by Sadamitsu (Col. 3, lines 7-15).
Regarding claim 6, Hu discloses that, in the method the composite inorganic nano-powder of the preservation master-batch has a particle size between 10 and 50 nm in the range of 50 nm to 200 nm (p.g. 4, lines 11-12 from bottom (in Structure Characterization of Example 2)). 
Regarding claim 7, Hu does not specifically disclose the polypropylene resin used in selected from one of polypropylene polymers by or copolymers obtained by bulk polymerization, suspension polymerization, solution polymerization, or emulsion polymerization. Sadamitsu discloses the polypropylene-based resin used in the present invention is a polymer whose main constituent component is propylene (col. Col. 14, lines 55-67 and col. 15, lines 1-10). The claimed polypropylene resin would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.       
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu et al. , Li and Sadamitsu et al. as applied to claim 4 above, further in view of Narita et al. (US 2015/0359217).

Regarding claim 8, Hu does not explicitly disclose the antifogging agent is glycerin fatty acid ester. Narita discloses that the antifogging agent is glycerin fatty acid esters ([0039]).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Narita to provide that the antifogging agent is glycerin fatty acid ester. Doing so would be possible to have high antibacterial characteristics, as recognized by Narita ([0010]).
Claims 5, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu et al. , Li and Sadamitsu et al. as applied to claim 4 above, further in view of Ishimoto et al. (US 2019/0194412).
Regarding claims 5 and 10, Hu discloses the dispersant is 10 wt% of the total mixture. However, Hu does not disclose the dispersant (for example, a polymer-type copolymer) is about 2-5 wt% in the preservation master-batch. In the same field of endeavor, polyolefin stretched porous film, Ishimoto discloses that in the preservation master-batch the dispersant is a polymer-type copolymer having 2-5 wt% ([0062], [0063]). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Ishimoto to provide that in the preservation master-batch the dispersant is a polymer-type copolymer having 2-5 wt%. Doing so would be possible to impart excellent film strechability and suppress stretching breakage, as recognized by Ishimoto ([0064]).
Regarding claim 9, the combination does not explicitly disclose that an inorganic oxide powder is silicon oxides. Ishimoto discloses that an inorganic oxide powder is selected from silicon oxides ([0032]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ishimoto to provide that an inorganic oxide powder is selected from silicon oxides. Doing so would be possible to form a number of voids during stretching and adjustment of the porosity is easy, as recognized by Ishimoto ([0032]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742